Citation Nr: 0814173	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-28 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.

2.   Entitlement to service connection for PTSD.

3.   Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
February 1989.

The veteran's claim for  service connection for PTSD was 
previously denied, most recently, in April 2000, at which 
time the RO determined that new and material evidence  to 
reopen the claim had not been received.  Although notified of 
the denial, the veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2004 decision by the RO in Providence, Rhode 
Island, that reopened the veteran's claim for service 
connection for PTSD, but denied the claim for service 
connection,  on the merits, and also denied service 
connection for GERD.  The veteran filed a notice of 
disagreement (NOD) in August 2004, and the RO issued a 
statement of the case (SOC) in August 2005. The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in August 2005.

Regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the claim for service connection.  That 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).   
As the Board must first decide whether new and material 
evidence to reopen the claim has been received-and in view 
of the Board's favorable decision on the request to reopen-
the Board has characterized the appeal as encompassing the 
two issues set forth on the title page.   

The Board's decision reopening the claim for service 
connection for PTSD, but denying the claim on the merits, is 
set forth below.  The claim for service connection for GERD 
is addressed in the remand following the order; this matter 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on her part, is required.

As a final preliminary matter, the Board notes that in August 
2004, the RO received correspondence from the veteran that 
was accepted as a petition to reopen her claim for service 
connection for depression.   Although the RO provided the 
veteran with notice letters in October 2004 and in January 
2005, this matter has not been adjudicated by the RO, and  is 
not properly before the Board; hence, it is referred to the 
RO for appropriate action.

 
FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the matters herein decided have been accomplished.

2.  In an April 2000 decision, the RO determined that new and 
material evidence to reopen the previously denied claim for 
service connection for PTSD had not been received ; although 
notified of the denial in an April 2000 letter, the veteran 
did not initiate an appeal.  

3.  Evidence associated with the claims file since the April 
2000 denial of the claim to reopen is not cumulative and 
redundant of evidence of record at the time of the prior 
denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. 

4.  While the veteran claims that she has PTSD related to 
sexual assaults and harassment in service, the preponderance 
of the medical evidence weighs against a finding that the 
veteran's PTSD is the result of her claimed in-service 
stressors.  





CONCLUSION OF LAW

1.  The April 2000 RO decision that declined to reopen the 
veteran's claim for service connection for PTSD is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

2.  Since the April 2000 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for PTSD are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for service connection for PTSD are not met. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v.  
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).   
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the  
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.   See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.   

As for the underlying claim for service connection for PTSD, 
on the merits, in May 2003 and February 2004 pre-rating 
letters, the RO provided notice to the appellant regarding 
the information and evidence needed to substantiate her claim 
for service connection for PTSD, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of , and to submit, any 
further evidence that is relevant to the claim. The June 2004 
RO rating decision reflects the initial adjudication of the 
claim after issuance of the notice letter.  Hence, the May 
2003 and February 2004 letters meet all four of Pelegrini's 
content of notice requirements-and also meet the VCAA's 
timing of notice requirement.  

Regarding the Dingess/Hartman notice requirements, the RO has 
not provided the veteran information as to the assignment of 
disability ratings or effective dates; however, the absence 
of such notice is not shown to prejudice the veteran.  As the 
Board's decision herein denies the claim for service 
connection for PTSD, on the merits,, no disability rating or 
effective date is being, or is to be, assigned.  Hence, there 
is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.  Additionally, the 
record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records 
pertinent to the claim for service connection for PTSD.  As a 
result of these efforts, service treatment and personnel 
records, VA medical records, Vet Center records, private 
medical records, a former colleague's statement, and the 
report of an April 2004 examination have been associated with 
the claims file.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the veteran as well as by her representative, on her behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the service connection claim, 
the avenues through which she might obtain such evidence, and 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from  
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor(s); and credible supporting  
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  

A.  Petition  to Reopen

The veteran initially filed a claim for service connection 
for PTSD in April 1997; that claim was denied in July 
1999Most recently, in an April 2000 decision, the RO 
determined that new and material evidence to reopen the 
previously denied claim for service connection, noting  no  
evidence showing a stressor in service or a diagnosis of 
PTSD.  

The pertinent evidence of record at the time of the April 
2000 rating decision included the veteran's service personnel 
records and service treatment records, which reflect no 
complaints, findings, or diagnosis of a psychiatric disorder, 
to include PTSD.  Records from the veteran's private 
psychiatrist from November 1991 to September 1999 were 
negative for a diagnosis of PTSD.   Duplicate copies of 
records previously associated with the claims file were 
resubmitted by the veteran. 

Although notified of the RO's April 2000 denial in a letter 
later that same month, the veteran did not initiate an 
appeal; hence, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

The veteran filed the current claim for service connection 
for PTSD in May 2003.  Under pertinent legal authority, VA 
may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of 
a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when  
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final  
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other  evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the  April 2000 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence added to the record since the RO's April 2000 
denial includes VA 
treatment records from August 2003 to October 2004 noting 
that the veteran has a history of PTSD and depression. 
Subsequent VA treatment records reflect that the veteran 
transitioned to the VA mental health for treatment and was 
diagnosed with major depressive disorder (MDD)-recurrent and 
PTSD, noting that the veteran had a history of MDD and PTSD 
as secondary to military sexual trauma (based on verbal 
confirmation by the veteran's counselor at the Vet Center).  
Vet Center records from May 2003 to February 2004 reflect 
that the veteran reported several instances of being sexually 
harassed during service by enlisted men, being intimidated by 
these men who would come by her home and try to illicit an 
affair, or threaten to ruin her career is she did not give in 
to their demands.  She was diagnosed with PTSD 

Also associated with the claims file was a January 2004 
letter from a former colleague who worked with the veteran at 
Letterman Army Hospital during her military service.  In this 
letter, the former colleague stated that the veteran confided 
in her that she had been sexually harassed and assaulted by 
at least 5 male military members.  The former colleague also 
indicated that the veteran was harassed by phone calls at all 
hours and she was present at the veteran's residence when 
these calls were received.  She also stated she personally 
witnessed numerous sexual innuendos that were addressed to 
the veteran.  

An April 2004 VA PTSD examination report reflects that the 
veteran then indicated  that, during service a Sergeant 
attempted to kiss her; another would come to her home and 
ring her doorbell at all hours of the night, a Captain made 
threatening phone calls and sexual innuendoes towards her; 
and a Private left notes on her car.  The examiner diagnosed 
MDD recurrent with psychotic features, rule out psychotic 
disorder not otherwise specified, and PTSD.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection PTSD.  

In the April 2000 rating decision, the RO declined to reopen 
the claim, in part, because, there was no valid diagnosis of 
PTSD based on an in-service stressor.  The Vet Center records 
associated with the claims file after the April 2000 rating 
decision describes in-service stressors as reported by the 
veteran, and includes  a diagnosis of PTSD, in addition, the 
January 2004 letter from the veteran's former colleague 
provides support that an in-service sexual harassment 
occurred.
 
The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the April 2000 
denial of the request to reopen the previously denied claim 
for service connection for PTSD, and is not duplicative or  
cumulative of evidence previously of record. Moreover, this 
evidence is "material" in that it relates to evidence of an 
in-service stressor and whether the veteran currently has a 
diagnosis of PTSD attributed to an in-service stressor-that 
is to say, the VA and Vet Center records that note a 
diagnosis of PTSD secondary to military sexual trauma support 
the veteran's contentions that she has PTSD, related to her 
military service; thus, this evidence raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection for PTSD. 
Hence, under these circumstances, the Board concludes that 
the criteria for reopening the claim for service connection 
for  PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156. 

B.  Service Connection for PTSD

As noted above, 38 C.F.R. § 3.304(f) sets forth the criteria 
for service connection for PTSD.  That regulation was amended 
in June 1999, effective retroactively to March 7, 1997, to 
revise the  provisions regarding the type of evidence 
required to  establish service connection for PTSD. In March 
2002, 38 C.F.R. § 3.304(f) was again amended, effective March 
7, 2002, with respect to claims based on personal assault.  
See 67 Fed Reg. 10330-10332 (March 7, 2002), codified at 38 
C.F.R. § 3.304(f)(3). 

The Board recognizes that the present case falls within the 
category of situations, to include allegations of sexual  
assault, in which it is not unusual for there to be an  
absence of service records documenting the events of which 
the veteran complains. See, e.g., Patton v. West, 12 Vet.  
App. 272, 281 (1999).  The amendments to 38 C.F.R.  § 
3.304(f) noted above reflect a recognition that service  
records may not contain evidence of personal assault, and  
that alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow  
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault.  See YR  
v. West, 11 Vet. App. 393, 399 (1998).  See also VA  
Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1,  
Section D, Topic 17, Developing Claims for Service Connection  
for PTSD Based on Personal Trauma (Dec. 13, 2005).

Specifically, under 38 C.F.R. § 3.304(f)(3), if a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant  
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a  
transfer to another military duty assignment; deterioration  
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. 38 C.F.R. § 
3.304(f)(3). 

The veteran has alleged that she has PTSD as a result of 
sexual assaults and harassment by male military personal at 
the Lettermen Army Medical Center where she worked as a nurse 
in service. 

Service personnel records and service treatment records, to 
include a January 1989 separation physical examination report 
are negative for complaints, findings, or diagnosis of any 
psychiatric symptoms or disorder, to include PTSD.  
Furthermore, service personnel records do not indicate any 
behavioral changes such as request for transfer or change in 
work performance.   

Private medical records from November 1991 to September 1999 
reflect that the veteran received psychiatric treatment.  
However, the clinical records are negative for reports by the 
veteran related to in-service sexual assault or trauma.  One 
record reflects that the veteran reported she used to drink 
in service, but was sober now.  In June 1997 and March 1999 
letters from her private psychiatrist, he stated that the 
veteran had been under his care since November 1991, and she 
was suffering from depression with vegetative signs.  
However, none of these records reflect a diagnosis of PTSD or 
mention any complaints of sexual assaults during the 
veteran's military service.  

Vet Center records from May 2003 to February 2004 reflect 
that the veteran reported multiple stressors in her life 
lately triggering symptoms, to include while she was working 
as a nurse in a correctional facility one of the inmates 
committed suicide.  She reported many instances of being 
sexually harassed during service by enlisted men, being 
intimidated by military men who would come by her home and 
try to illicit an affair, or threaten to ruin her career if 
she did not give in to their demands.  The diagnosis noted 
was PTSD

In June 2003, the veteran submitted responses to a VA PTSD 
questionnaire.  The veteran stated that she experienced five 
earthquakes while in San Francisco.  She circled that she had 
disregard for military or civilian authority, visits for 
medical assistance without a specific diagnosis, and other 
behavioral changes, but did not provide the evidence as 
requested to support such contentions.  She reiterated that 
she was horribly harassed during service with many sexual 
overtures, female military personnel spread rumors about her 
sexual orientation, and she did not report these incidents 
out of fear.  

VA treatment records from August 2003 to October 2004 note 
that the veteran has a history of PTSD and depression for 
which she initially saw a private psychiatrist, but due to 
losing her insurance benefits she received treatment at the 
Vet Center.  Subsequent VA treatment records reflect that the 
veteran transitioned to the VA mental health for treatment 
and was diagnosed with major depressive disorder (MDD)-
recurrent and PTSD, noting that the veteran had a history of 
MDD and PTSD as secondary to military sexual trauma.

In a January 2004 letter, a former colleague of the veteran's 
during her military service at Letterman Army Hospital stated 
that the veteran confided in her that she had been sexually 
harassed and assaulted by at least 5 male military members.  
She furthered that the veteran was also harassed by phone 
calls at all hours and she was present at the veteran's 
residence when these calls were received.  She also stated 
she personally witnessed numerous sexual innuendos that were 
addressed to the veteran.  

An April 2004 VA PTSD examination report reflects that the 
veteran stated that during service a Sergeant attempted to 
kiss her; another would come to her home and ring her 
doorbell at all hours of the night, a Captain made 
threatening phone calls and sexual innuendoes towards her; 
and a Private would leave notes on her car.  Another time, 
she asked a Private to clean up a soiled bed, whereupon he 
made the fecal matter into a ball and threw it against the 
wall and it splattered.  She stated that she was sexually 
abused in the Army.  The examiner stated that it was 
impossible to assess criteria "A" for PTSD since the 
veteran stated that there were no witnesses and she could not 
remember the dates.  The examiner then went on to describe 
her symptoms and stated that her reported symptoms are 
consistent with the DSM IV diagnostic formulation of MDD 
recurrent with psychotic features, rule out psychotic 
disorder not otherwise specified, and PTSD.  However, the 
examiner noted that the veteran was clearly over sedated 
during the interview.  More significantly, the examiner 
opined that it was impossible to render a medical opinion 
without resorting to conjecture or pure speculation as to the 
relationship of her reported symptoms and her stated 
traumatic and unverified traumas.   

In an April 2004 letter, the veteran's private psychiatrist 
opined that the veteran was suffering from PTSD caused by her 
experience at her place of work in April 2003, where she was 
involved in the attempted resuscitation of an inmate who hung 
himself.  At that time, she received no help from anyone 
until the rescue unit arrived 15 minutes after she began to 
administer CPR; she felt helpless and overwhelmed and was 
later criticized by the Director of Nurses who told her that 
everyone was laughing at her and that her safety may be in 
jeopardy.  The psychiatrist reported that the veteran became 
increasingly scared.  She was getting crank phone calls and 
believed that her safety was in danger.  There was no mention 
of any in service incidents as possibly related to the PTSD 
diagnosis.  

As indicated above, the veteran has been diagnosed, on 
several occasions, with PTSD.  However, a de novo review of 
the evidence of record reveals that the preponderance of the 
medical evidence does not support a finding that the 
veteran's PTSD is related to her alleged in-service 
stressors.

The Board acknowledges that some of the VA medical records 
and Vet Center records show the veteran has a diagnosis of 
PTSD related, at least in part, to military sexual trauma.  
However, it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence. See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, none of  the medical records that suggest that the 
veteran has PTSD related to military sexual trauma includes 
any rationale for any such diagnosis, to include any 
explanation of how the diagnostic criteria are met, which 
stressors were relied upon as a basis for the diagnosis and 
nexus, or discussion of the evidence considered.  More 
importantly, these records do not reflect that the veteran 
informed her therapists at either the VA mental health clinic 
or the Vet Center about the April 2003 traumatic event at her 
place of employment or the psychological impact it had upon 
her.  

By contrast, the April 2004 opinions by a VA examiner (who 
stated that it was impossible to render a medical opinion 
without resorting to conjecture or pure speculation as to the 
relationship of the veteran's reported symptoms and her 
stated traumatic and unverified traumas) and the veteran's 
own private psychiatrist (who clearly attributed the 
veteran's PTSD to a post-service traumatic event) were each 
clearly based upon examination of the veteran, consideration 
of her complete documented medical history, to include the 
alleged in-service experiences, and full consideration of the 
DSM-IV criteria for establishing PTSD.  As such, the Board 
finds that these opinions-which, collectively, weigh against 
the claim-are more probative of the fundamental question of 
whether the veteran, in fact, suffers from service-related 
PTSD.  

In addition to the medical evidence, the Board has considered  
the veteran's assertions; however, this evidence does not 
provide any basis for allowance of the claim.  While the 
veteran may well believe that she has PTSD  that is related 
to sexual assaults and/or harassment in service, and use of 
the prescription drug Accutane in service, and she is 
competent to offer evidence as to facts within her personal 
knowledge-such as her own symptoms-the  Board points out 
that medical questions of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones  v. 
Brown, 7 Vet. App. 134, 137-38  (1994).  As a layperson 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative 
(persuasive) opinion on such a medical matter.  See Bostain  
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v.  
Derwinski,  2 Vet. App. 492 (1992).  See also Routen v.  
Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally  
not capable of opining on matters requiring medical 
knowledge).  Hence, her own assertions in this regard have no 
probative value.  

The Board has also considered the supporting  statements 
offered by the veteran's former colleague.  However, as the 
preponderance of the medical evidence weighs against a 
finding of service-related PTSD, the veteran cannot 
establish, by persuasive evidence,, the criterion of a nexus 
between the her symptoms and the claimed in-service 
stressor(s), and, thus, the remaining criterion of 38 C.F.R. 
§ 3.304(f)-credible evidence that the in-service stressor(s) 
occurred, need not be addressed..  In short, on these facts, 
the supporting statements by the veteran's former colleague, 
unfortunately, have no bearing on the disposition of the 
claim.

For all the foregoing reasons, the Board finds that the claim 
for service connection for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against  the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b);  38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990). 

ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, to this extent only, 
the appeal is granted.

Service connection for PTSD is denied.


REMAND

The claims file reveals  that further RO action on the claim 
for service connection for GERD is warranted. 

VA will provide a medical examination if the evidence 
indicates the existence of a current disability or persistent 
or recurrent symptoms of disability that may be associated 
with military service, but the record does not contain 
sufficient medical evidence to decide the claim. 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The veteran contends that, during service,  she was diagnosed 
with gastroenteritis that was constant and required her to 
take over the counter medication.  She furthers that she now 
must take prescription medication for peptic ulcer disease 
and GERD, which she asserts developed as the result of her in 
service gastroenteritis.  Lastly, in recent August 2004 
statements from the veteran and September 2005 statements 
from her representative, on her behalf, the veteran contends 
that as a result of taking prescription Accutane for an acne 
condition during service, she developed her current 
gastrointestinal condition.  

The veteran's service treatment records reflect that the 
veteran was diagnosed and treated on two occasions in 1986 
for gastroenteritis.  Post-service VA medical records reflect 
that the veteran has received a diagnosis of and treatment 
for GERD.
 
The veteran has not been afforded a VA examination for the 
purpose of obtaining a medical opinion as to whether she 
currently suffers from GERD, and, if so, the medical 
relationship, if any, between current GERD and her active 
military service.  Given the evidence of record, and to give 
the veteran every consideration in connection with this 
matter, the Board finds that a VA examination and medical 
opinion in connection with this claim remaining on appeal is 
warranted.

Hence, the RO should arrange for the veteran to undergo VA 
gastrointestinal examination, by an appropriate physician, at 
a VA medical facility.  The veteran is hereby advised that 
failure to report for the scheduled VA examination, without 
good cause, may result in denial of the original claim for 
service connection for GERD (as such claim will be decided on 
the basis of evidence of record).  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Providence, Rhode Island, dated 
from August 2003 to October 2004.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO 
must obtain all outstanding pertinent treatment records since 
October 2004 from the Providence VAMC, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requests for records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal, notifying her that she has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO's letter should also invite 
the veteran to submit all pertinent evidence in her 
possession, and ensure that its letter to her meets the 
notice requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties  
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions  
requested on remand does not relieve the RO of the  
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for GERD, claimed as peptic ulcer disease.

Accordingly, this matter is hereby REMANDED to the RO, via  
the AMC, for the following actions: 

1. The RO should obtain from the 
Providence VAMC all records of evaluation 
and/or treatment for any gastrointestinal 
condition(s), since October 2004.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
her representative a VCAA-compliant 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim for service connection for 
GERD that is not currently of record.

The RO should invite the veteran to 
submit all pertinent evidence in her 
possession , as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify her and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file,  the RO 
should arrange for the veteran to undergo 
VA gastrointestinal examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the  examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished  (with all findings made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should clearly identify all 
current stomach disability(ies), to 
include GERD and peptic ulcer disease, if 
appropriate.  With respect to each 
diagnosed disability, the examiner should 
offer an opinion, consistent with sound 
medical principles, whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
such disability is the result of injury 
or disease incurred or aggravated during 
the veteran's active service. In 
rendering the requested opinion, the 
physician should specifically consider 
and discuss all evidence, including the 
service medical records and post-service 
treatment, as well as  the veteran's 
assertions as to causation.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

6.  To help avoid future remand, the RO  
must ensure that all requested actions  
have been accomplished (to the extent  
possible) in compliance with this REMAND.   
If any action is not undertaken, or is  
taken in a deficient manner, appropriate  
corrective action should be undertaken.   
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for GERD, claimed as 
peptic ulcer disease, in light of all 
pertinent evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an  
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


